[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 385 
I am satisfied the county judge had no authority by law to try the cause without a jury. He states in his return to the certiorari, that the defendant appeared before him upon the summons, and filed an affidavit, (which affidavit, it will be seen, fully denied the allegations on which the summons was founded,) and thereupon neither party desiring a jury, he adjourned the cause over to another day, when the parties again appeared, and he proceeded to try it without a jury.
The statute directs, that when such an affidavit of denial is filed, the matters thus controverted shall be tried by a jury, (2R.S. 514, sec. 34,) and upon a verdict in favor of the landlord, it further provides for the issuing of a warrant and the removal of the tenant. This statutory remedy by way of a summary proceeding, is in derogation of the common law remedy by action, and must be strictly pursued. A peculiar and limited jurisdiction is thereby conferred on certain magistrates, which can be exercised only in the way prescribed. They have no jurisdiction to try the cause, except by the mode pointed out. The law has made no provision for dispensing with a jury in such cases, even by express waiver or consent. The code exempts proceedings of this sort from its operation, (Code, sec. 471,) and the waiver of trial by jury under the code, (sec. 268,) can have no application. But if a jury could be waived by consent in this case, it should be an express consent, and not one tacitly given, or inferred, from the silence of the party, or from her merely saying she did not desire a jury. This objection, however, has not been taken upon this appeal, and it is not among the points submitted for our consideration. I shall proceed, therefore, to the points which have been made.
The certiorari brought up all the proceedings, including *Page 386 
the evidence given on the trial, as well as the preliminary affidavit, the summons, the judgment, and warrant of removal. It is now made a question whether all this was properly before the court of review. The plaintiff, in the summary proceeding, (the appellant here,) insists, that the certiorari in these cases, is, in effect, a common law certiorari, upon which the supreme court is confined to questions of jurisdiction, pleadings, process, and judgment, and cannot go beyond such questions, which belong to the record, in order to pass upon matters of fact which depend upon the weight of evidence.
In Anderson v. Prindle, (23 Wendell, 616,) the chancellor held, that the supreme court was not limited in cases of this kind, to the mere question of jurisdiction in the inferior tribunal, and the regularity of its proceedings, but that the statute gave to the court full power to examine upon the merits every decision of the judge upon a question of law, and to affirm, reverse, or quash the proceedings, as justice should require. That the power to review upon the merits, confers, as a necessary incident to the proper exercise of that power, the right to require the inferior tribunal to return upon the certiorari, such parts of the proceedings as are material to the examination of the case upon its merits. A large majority of the court for the correction of errors concurred with the chancellor in affirming the judgment of the supreme court in that case, but it seems not to have been necessary to the decision, that those views taken of the certiorari should have been expressed by the chancellor, because giving to it the character of a common law certiorari only, it brought up enough of the case to require the supreme court to decide as it did upon the defect or insufficiency of the primary affidavit without more. Accordingly we find in a succeeding case, the supreme court still adhering to the opinion that the writ of certiorari in these summary proceedings, like the common law writ, brings up the record only, and not the evidence; for we have Ch. J. NELSON's opinion *Page 387 
very explicitly declared, that it was not the business of that court in these cases on certiorari, to inquire whether mere matters of fact controverted below, were rightfully or erroneously determined, and that the certiorari brings up only the record of the proceedings below, and so much of the facts as may be material to show the jurisdiction, and to present the questions of law determined in the course of the proceedings, and which may properly constitute a part of the record. (Post'sAdmrs. v. Niblo, 25 Wend. 283.) When this last cause came before the court for the correction of errors, a very strenuous effort was made by counsel, arguendo, against laying any such restriction upon the power of the supreme court in such cases; and the chancellor, taking the lead, and adverting to his former opinion in Anderson v. Prindle, stated, that he had no doubt a certiorari lay to bring up the evidence, and that the evidence was properly returned in that case, and upon the evidence he proceeded to give his opinion in favor of affirming the judgment, believing the evidence warranted the finding of the jury; and he thereupon introduced a resolution to that effect, which was unanimously adopted by the court, (25 Wend. 312.) The resolution of the highest court of the state, in that instance, would seem to be decisive of the rule on this subject.
With respect to the case in hand however, whatever may be the exact province of the writ of certiorari, whether to bring up the whole of the evidence or not, one thing is certain, that the court will require as much of the proceedings and evidence to be returned as is necessary to show that the relation of landlord and tenant existed between the parties. That relation must appear in the first instance, in order to give the judge or magistrate jurisdiction, except in the other cases mentioned in the statute, where jurisdiction is likewise conferred. Whenever that relation is controverted, it may become a question of law, upon the evidence, whether it exists or not, and the supreme court will certainly require the evidence to be returned, to enable them to determine that *Page 388 
question. Hence it is, that the evidence on the trial, as well as the previous proceedings, and the judgment and warrant, are all entered in this case, and it cannot be doubted that the same were properly before the supreme court. The question then is, whether that relation is made out by the evidence? To entitle a party to this summary remedy, it must appear that the relation is a conventional one, created by agreement, not by mere operation of law. This is well settled. (Evertson v. Sutton, 5 Wend. 281; Roach v. Cosine, 9 Wend. 227; Sims v. Humphrey, 4Denio, 186.) The relation of landlord and tenant does not necessarily exist in many cases where the legal ownership is in one person and the possession in another, although by the express compact of the parties. (Chambers L. and T. 12.) It can only arise where he who is in possession has, by some act or agreement, recognized the other as his lessor, or landlord, and taken upon himself the character of a tenant under him, so that he is not at liberty afterwards to dispute his title; and this statutory remedy in favor of a landlord, or lessor, can properly be resorted to, only in cases of a holding over after the expiration of such tenancy. If any other question than such as related to the tenancy and the holding over is to be litigated between the parties, recourse must be had to an action, instead of this summary proceeding. Now the evidence before the county judge falls short of proving that the defendant had at any time acknowledged the plaintiff as her lessor, or landlord, or that she had ever placed herself in the condition of a tenant under him. What she told the witness about the plaintiff's saying to her she might remain on the premises until the first of April, amounted to nothing, unless she admitted at the same time that she had accepted his permission so to remain, and had agreed to be governed by it. It does not appear that she acceded to his proposition, or assented to become his tenant. The inference is, that she did not, from the denials contained in her affidavit. The affidavit likewise of the plaintiff's son and agent, made on obtaining the summons, *Page 389 
is peculiar in regard to the alleged letting of the premises to her, and her occupancy under such letting. It may all be true as therein stated, and yet she may have had no knowledge of it, much less have come under any engagement or stipulation to hold in pursuance of such letting.
I think the affidavit and the subsequent testimony of the witness were neither of them sufficient to sustain the proceeding, or to warrant the judgment rendered by the county judge, and that the judgment of reversal pronounced by the supreme court must be affirmed.
Judgment affirmed.